                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                                Case No. 4:12-CR-00065-1-D

 UNITED STATES                                       )
                                                     ) REPLY IN SUPPORT OF MOTION FOR
          v.                                         )      COMPASSIONATE RELEASE
                                                     )
                                                     )
 VICTOR ANDRADE-CANTU,                               )
                                                     )
          Defendant.                                 )


       Mr. Victor Andrade-Cantu, via undersigned counsel, respectfully moves this Honorable

Court to grant his motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) based on

the “extraordinary and compelling reasons” presented by his vulnerability to COVID-19.

However, as verified herein and also attached to said Reply in Support of Compassionate Release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Mr. Andrade-Cantu properly exhausted his

administrative remedies before proceeding pro se on the underlying Motion filed with this

Honorable Court on April 27, 2020. (See Exhibit D: Verification of Mr. Andrade-Cantu’s

Exhaustion of his administrative remedies: Response from Warden S. Merendine). Mr. Andrade-

Cantu suffers from high blood pressure and aristhmetic condition, which places him at the serious

risk category of becoming severely ill from COVID-19. (See Exhibit A: Translated Medical

Summary upon being diagnosed by a Medical Doctor. Accordingly, he has been suffering from

these ailments for an extensive period of time, which further substantiates the impending need for

compassionate release given that his immune system is seriously compromised.) Furthermore, Mr.

Andrade-Cantu is designated to FCI Oakdale II in Louisiana; currently, there are (11) eleven

inmates        and    (4)   four   staff    members      infected   with   COVID-19.          See

https://www.bop.gov/coronavirus/           wherein       the    public     is     provided      a


                                                     1
“snap shot” of one time, which clearly is subject to change from moment to moment. As Judge

Britt and Judge Boyle have granted such Compassionate Release Requests from this Honorable

District, it is respectfully requested that this Honorable Court also issue an order reducing Mr.

Andrade-Cantu’s sentence to time served and/or home confinement.                  For example, please see

United States v. Roberto Pablo Gutierrez, Crim. No. 5:11-CR-149-1-BR, ECF No. 156 (E.D.N.C.

April 30, 2020).

                                       STATEMENT OF FACTS

        Mr. Andrade-Cantu was charged with a two-count Indictment for Count 1: Conspiracy to

Distribute 5 kilograms or more of cocaine between November 1, 2011 and March 21, 2012 in

violation of 21 U.S.C. §846 and Count 2: Possession with the intent to distribute 500 grams or

more of cocaine between March 14, 2011 in violation of 21 U.S.C. §841(a)(1) and 18 U.S.C. §2.

On October 5, 2012 Mr. Andrade-Cantu pled guilty in open Court to Count 1 of the Indictment

and is now currently serving out a 124-month sentence.1 As the government has accurately cited,

his release date is on January 2, 2021. Although this appears to be a short amount of time from

now, it could potentially be a life-threatening time for Mr. Andrade-Cantu and/or serve to become

the lengthiest time he would have to experience if he contracts the coronavirus with his current

medical/physical and mental health problems.

        As Mr. Andrade-Cantu properly identified in his pro se Motion, that he suffers from

“debilitating high blood pressure, and aristhmetic condition,” which make him particularly

vulnerable to this deadly Coronavirus pandemic. Disturbingly, this current COVID-19 outbreak




1 On April 25, 2014, Mr. Andrade-Cantu was initially Sentenced by this Honorable Court to a term of 156 months.
[Docket Entry (D.E.) 250]. However, on October 30, 2015 Mr. Andrade-Cantu filed a Motion to reduce his sentence
regarding the Drug Quantity Table Amendment. Thereafter, on May 19, 2018 this Honorable Court granted Mr.
Andrade-Cantu’s Motion for a reduction to his sentence and reduced his imprisonment to 124 months. [D.E. 258]
                                                      2
has not been contained in the United States and certainly (and sadly) not within our prison walls

either.

          On April 14, 2020, Mr. Andrade-Cantu filed a request for Compassionate Release

reduction of his sentence with the warden at FCI Oakdale II, S. Merendine, who is currently

serving as the Acting Complex Warden. Prior to this second request, he had made his first request

before for a Compassionate Release reduction with Warden S. Merendine’s predecessor. (The first

request was not responded to by the acting Warden at that time. Although it would be speculation

(with extrapolation regarding the current circumstances at Oakdale as well), this could be due to

the fact that there was a change/transition in the Wardens. Thus, it likely “fell through the cracks”

through no fault of Mr. Andrade-Cantu since he clearly proceeded in the proper fashion in

exhausting the remedies within the BOP prior to filing this Motion with the Eastern District of

North Carolina. Thus, he has satisfactorily pursued his administrative remedies, as required by 18

U.S.C. § 3582(c)(1)(A).

                                         BACKGROUND

          Congress first enacted 18 U.S.C. § 3582(c)(1) as part of the Comprehensive Crime Control

Act of 1984 to serve as a “safety valve” for judges to assess whether a sentence reduction was

warranted by factors that previously would have been addressed through the abolished parole

system. S. Rep. No. 98-225, at 121 (1983). “This legislative history demonstrates that Congress,

in passing the Comprehensive Crime Control Act of 1984, intended to give district courts an

equitable power to employ on an individualized basis to correct sentences when ‘extraordinary and

compelling reasons’ indicate that the sentence initially imposed on an individual no longer served

legislative objectives.” United States v. Millan, No. 91-CR-685 (LAP), 2020 WL 1674058, at * 5

(S.D.N.Y. Apr. 6, 2020).



                                                 3
       The compassionate release statute empowered courts to reduce a defendant’s sentence

whenever “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §

3582(c)(1)(A)(i). Congress delegated to the U.S. Sentencing Commission the responsibility of

defining what were “extraordinary and compelling reasons.” See 28 U.S.C. § 994(t) (“The

Commission . . . shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of specific examples.”).

However, it was not until 2007, more than two decades after the statute was enacted, that the

Commission responded. It issued a guideline stating that “extraordinary and compelling reasons”

include medical conditions, age, family circumstances, and “other reasons.” U.S.S.G. § 1B1.13,

app. n.1(A)-(D).

       Mr. Andrade-Cantu is unfortunately immunocompromised given his long-standing internal

medical fight to keep his blood pressure and aristhmetic system under control. (Exhibit A; and

D.E. 244, Presentence Report (PSR) page 7 of 11, paragraphs 27 & 28.) Mr. Andrade-Cantu’s

request for compassionate release, Application Note 1(A)(ii) to Guidelines Section 1B1.13 states

extraordinary and compelling reasons, which include when

       The defendant is—
       (I)    suffering from a serious physical or medical condition;
       (II)   suffering from a serious functional or cognitive impairment; or
       (III) experiencing deteriorating physical or mental health because of the aging
       process, that substantially diminishes the ability of the defendant to provide self-
       care within the environment of a correctional facility and from which he or she is
       not expected to recover.

U.S.S.G. § 1B1.13 app. n. 1(A)(ii). Although Mr. Andrade-Cantu has not quite yet served 75

percent of his sentence, it is also worth noting that Application Note 1(B) identifies extraordinary

and compelling reasons to include Mr. Andrade-Cantu’s “suffering from a serious physical or

medical condition.” Furthermore, Application Note 1(D) created a catch-all provision, for when

the Director of the BOP determined “there exists in the defendant’s case an extraordinary and

                                                 4
compelling reason other than, or in combination with, the reasons described in subdivisions (A)

through (C).”

       As originally enacted, the statute left sole discretion for filing compassionate release

motions with the Director of the BOP, who adopted a program statement governing compassionate

release that in many ways narrowed the criteria established by the Commission. See BOP Program

Statement 5050.49. During the span of more than three decades, the BOP rarely filed motions on

behalf of inmates who met the eligibility criteria. The Office of the Inspector General for the

Department of Justice concluded in 2013 that “[t]he BOP does not properly manage the

compassionate release program, resulting in inmates who may be eligible candidates for release

not being considered.” Department of Justice, Office of the Inspector General, The Federal

Bureau of Prisons’ Compassionate Release Program (April 2013), at 11, available at

https://oig.justice.gov/reports/2013/ e1306.pdf; see also Department of Justice, Office of the

Inspector General, The Impact of an Aging Inmate Population on the Federal Bureau of Prisons

(May 2015), at 51, available at https://oig.justice.gov/ reports/2015/e1505.pdf#page=1 (“Although

the BOP has revised its compassionate release policy to expand consideration for early release to

aging inmates, which could help mitigate the effects of a growing aging inmate population…”,

decades of denying such Compassionate Release Reduction Requests are imprinted in its long

standing history); U.S.S.G. § 1B1.13, app. n.4 (admonishing BOP for its past failure to pursue

relief on behalf of eligible inmates). Heeding this criticism, Congress acted.

       The title of Section 603(b) of the First Step Act—“Increasing the Use and Transparency of

Compassionate Release”—leaves no doubt as to Congress’ intent in modifying 18 U.S.C. §

3582(c)(1)(A). Through the First Step Act, enacted December 21, 2018, Congress sought to

resuscitate compassionate release by, inter alia, allowing defendants to directly petition courts for

relief, rather than leaving that power solely in the hands of the BOP.            See 18 U.S.C. §

                                                 5
3582(c)(1)(A). “[U]nder the amended statute, a court may conduct such a review also ‘upon

motion of the defendant,’ if the defendant has exhausted all administrative remedies to appeal the

BOP’s failure to bring a motion, or if 30 days has lapsed ‘from the receipt of such a request by the

warden of the defendant’s facility,’ whichever is earlier.” United States v. Decator, No. CCB-95-

0202, 2020 WL 1676219 (D. Md. Apr. 6, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i); Pub. L.

115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat. 5239), appealed by the government. In other

words, “a prisoner must exhaust the administrative appeal process, or wait 30 days, before his

claim may be considered” by the court. United States v. Underwood, No. TDC-18-0201, 2020

WL 1820092, at *2 (D. Md. Apr. 10, 2020) (citing cases).

                                          ARGUMENT

       Medical doctors within our country (and elsewhere for that matter) have deemed Mr.

Andrade-Cantu’s vulnerability to COVID-19 as being placed in the high-risk category of likely

not being able to survive the Coronavirus if he contracts it due to his extensive history of medical

problems. This constitutes “extraordinary and compelling reasons” for relief. Mr. Andrade-

Cantu’s underlying medical conditions make him especially vulnerable to COVID-19, constituting

“extraordinary and compelling reasons” for relief. His release does not pose a danger to the

community, and a balancing of the § 3553(a) factors with the risks to Mr. Andrade-Cantu posed

by COVID-19 warrants relief. Moreover, it is also important to note the mental pain and trauma

that he experienced and its impact on his physical health as well. [PSR, Page 7 of 11, Paragraph

28.; See also Exhibit C.]

   A. This Honorable Court Has the Authority to Determine that Mr. Andrade-Cantu’s
      Vulnerability to COVID-19 does in fact Constitute an “Extraordinary and
      Compelling Reason” for a Sentence Reduction.

       Many federal judges across the country are holding that they have the authority to define

“extraordinary and compelling reasons” for release under § 1B1.13 app. n. 1(D) and that the risks

                                                 6
associated with COVID-19 can constitute an “extraordinary and compelling reason” for a sentence

reduction.

       In United States v. Mel, Judge Chuang held that “[a]s applied to Mel, the COVID-19

pandemic presents ‘extraordinary and compelling reasons’ that warrant the modest sentencing

reduction requested.” 2020 WL 2041674, at *2. Ms. Mel had submitted documents establishing

that she had a thyroid mass that doctor’s estimated had a 25- to 40-percent chance of malignancy.

While Judge Chuang found he could not “conclude with certainty” that Mel had a health condition

that placed her at particular risk to severe illness from COVID-19, he “nevertheless . . . f[ound]

that the historic COVID-19 pandemic, the fact that Mel has been incarcerated in one of the federal

prisons most profoundly impacted by COVID-19 [FCI Danbury], and the fact that as a result of

the outbreak, she has effectively been prevented from receiving necessary medical care for a

potentially life threatening condition, collectively establish ‘extraordinary and compelling reasons’

within the meaning of 18 U.S.C. § 3852(c)(1)(A).” Id. at 3.

       Judges in districts throughout the United States have recognized that, at least for certain

defendants, COVID-19 presents “extraordinary and compelling reasons” warranting a reduction

in sentence under the compassionate release statute. They vary from individual to individual,

which is to be expected, but a common thread attaches them all; that is, the need to otherwise have

a fighting chance at surviving alongside the necessary love of your family, as opposed to physically

suffering and unnecessarily deteriorating once the coronavirus is contracted by an inmate because

of his/her unfortunate medical diseases and concerns. Some of these cases are cited below to

identify the range of which Federal Courts across the country are granting such Compassionate

Release Requests. These cases include:

   •   United States v. Howard, No. 4:15-cr-00018-BR, 2020 WL 2200855 (E.D.N.C. May 6,
       2020) (finding 52-year-old with “chronic obstructive pulmonary disease (‘COPD’), Type
       II diabetes, obesity, Stage 3 kidney disease, edema, open wounds on his legs, and a
                                                 7
    diaphragmatic hernia” demonstrated extraordinary and compelling circumstances due to
    COVID-19 even though his conditions neither constituted terminal illness nor prevented
    him from engaging in most of his daily activities without assistance);

•   United States v. Norris, No. 7:19-cr-36-BO-2, 2020 WL 2110640 (E.D.N.C. Apr. 30, 2020)
    (finding defendant had demonstrated extraordinary and compelling circumstances for relief
    because he “suffers from various severe ailments,” including a life-threatening disease,
    kidney failure requiring dialysis three times a week, and recurrent bouts of pneumonia,
    “that cumulatively make his continued confinement especially dangerous in light of
    COVID-19.”)


•   United States v. Hansen, No. 17-cr-50062, 2020 WL 2219068 (N.D. Ill. May 7, 2020)
    (“[T]he Court cannot discount the risk to Hansen if he contracts coronavirus, as reliable
    information places him in a higher-risk category. Specifically, the presentence report
    documents that he suffers from diabetes, hypertension, high cholesterol, kidney disease,
    and chronic obstructive pulmonary disease, all of which are confirmed risk factors for
    serious illness if one contracts coronavirus.”)

•   United States v. Amarrah, No. 17-20464, 2020 WL 2220008 (E.D. Mich. May 7, 2020)
    (shortening 60-month sentence after only 21 months because Amarrah’s “Type II diabetes,
    hypertensive heart disease, cardiac arrhythmia, obstructive sleep apnea, and asthma” put
    him a substantial risk should he contract COVID-19 even though facility had no reported
    cases);

•   Casey v. United States, No. 4:18-cr-4, 2020 WL 2297184, at *3 (E.D. Va. May 6,
    2020)(“The Court finds that Petitioner has set forth extraordinary and compelling reasons
    to modify his sentence because of the great risk that COVID-19 poses to a person of his
    age with underlying health conditions.”);

•   United States v. Quintero, No. 08-cr-6007L, 2020 WL 2175171 (W.D.N.Y. May 6, 2020)
    (granting compassionate release to man who “suffers from diabetes, a compromised
    immune system, obesity, and hypertension,” “which make him more susceptible than
    another to contract the virus.”);

•   United States v. Reid, No. 17-cr-00175-CRB-2, 2020 WL 2128855 (N.D. Cal. May 5,
    2020) (granting compassionate release based on risks COVID-19 presents to individual
    with hypertension, high cholesterol, and Valley Fever, which causes lung infection and can
    result in acute pneumonia);

•   United States v. Pabon, No. 17-165-1, 2020 WL 2112265, at *1 (D Mass. May 4, 2020)
    (holding that for the 54-year-old defendant who suffers from “diabetes, hypertension,
    hemophilia, atopic dermatitis, gastroesophageal reflux disease, peptic ulcer, and
    diverticulitis” “nothing could be more extraordinary and compelling than this pandemic”);

•   United States v. Echevarria, No. 3:17-cr-44 (MPS), 2020 WL 2113604 (D Conn. May 4,
    2020) (finding 49-year-old with pre-existing respiratory condition—a history of bronchial
                                            8
       asthma—combined with the increased risk of COVID-19 in prisons had demonstrated
       extraordinary and compelling reasons for relief);

   •   United States v. Early, No. 09 CR 282, 2020 WL 2112371, at *2 (N.D. Ill. May 4, 2020)
       (“the Court cannot discount the risk to Mr. Early if he contracts coronavirus, as reliable
       information places him in a higher-risk category [62, diabetes and hypertension]. This, in
       the Court’s view, qualifies as an extraordinary reason warranting consideration of a
       reduction of Mr. Early’s sentence.”);

   •   United States v. Soto, No. 1:18-cr-10086-IT, 2020 WL 2104787 (D. Mass. May 1, 2020)
       (finding inmate with hypertension at facility with COVID-19 cases located in New York
       had shown extraordinary and compelling reasons for relief);

   •   United States v. Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020 WL 2104241, at *7 (S.D.
       Miss. May 1, 2020) (granting compassionate release to young man without health issues at
       Oakdale I because “it has become increasingly apparent that the BOP has failed to control
       the outbreak at Oakdale I. … Given the steadily growing death toll and the apparent
       continued spread of the disease at Oakdale I, COVID-19 creates an ‘extraordinary and
       compelling reason’ potentially warranting a reduced sentence.”);

   •   United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa.
       Apr. 10, 2020) (“Mr. Rodriguez’s circumstances—particularly the outbreak of COVID-19
       and his underlying medical conditions that place him at a high risk should he contract the
       disease—present ‘extraordinary and compelling reasons’ to reduce his sentence.”);

   •   United States v. Miller, No. 16-cr-20222-1, 2020 WL 1814084, at *4 (E.D. Mich. Apr. 9,
       2020) (“Miller squarely fits the definition of an individual who has a higher risk of falling
       severely ill from COVID-19. . . . Therefore, the Court finds that extraordinary and
       compelling reasons exist for his immediate compassionate release.”);

       There is no question that Section 603(b) of the First Step Act fundamentally changed the

role of courts in the compassionate release process, vesting them with the authority to determine

what constitutes extraordinary and compelling reasons for release. This pandemic, as applied to

Mr. Andrade-Cantu, is an extraordinary and compelling circumstance.

   B. Mr. Andrade-Cantu’s Situation Presents an “Extraordinary and Compelling”
      Reason Warranting a Reduced Sentence.

       The Centers for Disease Control have identified several factors that put individuals at

higher risk for severe illness. “Based on currently available information and clinical expertise,

older adults and people of any age who have serious underlying medical conditions might be

                                                 9
at higher risk for severe illness from COVID-19.” CDC, People Who Are at Higher Risk for Severe

Illness,      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

risk.html. Those risk factors include:

      •    “People 65 years and older.”

      •    “People who live in a nursing home or long-term care facility.”

      •    “People with chronic lung disease or moderate to severe asthma.”

      •    “People who have serious heart conditions.”

      •    “People with diabetes.”

Id.

           A recent study published in the Journal of the American Medical Association (JAMA)

found that among 5,700 patients in New York City who were hospitalized with COVID-19, the

most common underlying medical conditions were hypertension (56.6 percent), obesity (41.7

percent) and diabetes (33.8 percent). Safiya Richardson et al., Presenting Characteristics,

Comorbidities, and Outcomes Among 5700 Patients Hospitalized with COVID-19 in the New York

City Area, JAMA, available at https://jamanetwork.com/journals/jama/fullarticle/2765184.

Similarly, as Judge Chuang noted in a recent opinion ordering the release of a defendant from the

Central Treatment Facility in Washington, D.C., “as of March 2020, three-fourths of individuals

who died from COVID-19 in Italy had hypertension.” United States v. Keaton, No. TDC-18-0215,

ECF No. 84 at *5 (D. Md. Apr. 23, 2020) (citing Coreas v. Bounds, No. TDC-20-0780, 2020 WL

1663133, at * 1 (D. Md. Apr. 3, 2020).

           Mr. Andrade-Cantu has at least one of the risk factors identified by the Centers for Disease

Control and studies on those infected and that is “people with chronic lung disease or moderate to

severe asthma”, along with the above referenced condition of high blood pressure/hypertension.


                                                   10
His particular vulnerability to COVID-19 constitutes an extraordinary and compelling reason for

relief given the spread of the virus within the Bureau of Prisons.

       According to the Bureau of Prisons website, 1,563 federal inmates and 164 BOP staff

members have tested positive for COVID-19, and 90 inmates have died and 1 BOP Staff Member.

BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/. While the Bureau of Prisons has

made efforts to reduce the spread of the virus throughout the federal prison system, the rate of

infection is far higher within the Bureau of Prisons than within the community at large, and

continues to spread at an alarming rate, as the below graph demonstrates.




       Amid this rapidly-unfolding crisis, the universally-recommended antidote is simple: reduce

the prison population by releasing those whose continued incarceration is not necessary to protect

the public so that correctional institutions can better protect those who need to stay incarcerated. 2



        2  For example, on March 27, 2020, more than 400 former DOJ leaders, attorneys, and
federal judges sent an open letter to the President, asking that he take immediate action to reduce
the population in correctional facilities to prevent the catastrophic spread of COVID-19, in
particular by commuting the sentences of elderly and medically vulnerable inmates who have
already served a majority of their sentence.            See https://fairandjustprosecution.org/wp-
                                                 11
Mr. Andrade-Cantu is exactly the type of individual deserving of compassionate release: he is at

risk of severe illness and, as will be discussed in the next section, his release does not pose a danger

to the community and balancing the 3553(a) factors warrants the requested relief.

    C. The Relevant § 3553(a) Sentencing Factors Warrant Reducing Mr. Andrade-Cantu’s
       Sentence to Time Served / Adding a Period of Home Confinement As a Condition of
       Supervised Release.

        Under the compassionate release statute, when a defendant establishes the existence of

extraordinary and compelling circumstances justifying relief, courts must consider the relevant

sentencing factors of 18 U.S.C. § 3553(a) to determine whether a sentencing reduction or

modification is warranted. 18 U.S.C. § 3582(c)(1)(A)(i).               Here, Mr. Andrade-Cantu’s

compromised physical health, and the unique danger he faces if he contracts COVID-19 while

being incarcerated especially when considering the cumulative effect of all medical factors

impacting him and becoming severely ill, when combined with the other Section 3553(a)

sentencing factors, clearly warrant relief.

        First, Mr. Andrade-Cantu was convicted of one count to conspiracy to distribute and

possess with the intent to distribute 5 kilograms or more of cocaine. [D.E. 104] Thus, while Mr.

Andrade-Cantu’s offense conduct was certainly serious, it involved neither weapons nor

allegations of intentional and direct violence.

        Second, continued incarceration is not necessary to protect the community from the crimes

of the defendant.

        Finally, in this case, like those cited above, a reduction or modification of Mr. Andrade-

Cantu’s sentence would not diminish the seriousness of the offense, nor would it place the public


content/uploads/2020/03/Letter-to-Trump-from-DOJ-and-Judges-FINAL.pdf. The same day,
dozens of public health experts made a similar request, asking the President to commute the
sentences of elderly inmates, noting they are at the highest risk of dying from the disease and pose
the smallest risks to public safety.                  See https://thejusticecollaborative.com/wp-
content/uploads/2020/03/Public-Health-Expert-Letter-to-Trump.pdf.
                                                  12
in any danger. The extraordinary and compelling circumstances presented by the uncontrolled

spread of COVID-19—compounded by the heightened risks faced by Mr. Andrade-Cantu, whose

ability to engage in basic self-protective measures is restricted and thus, warrant relief.

                                          CONCLUSION

       Mr. Andrade-Cantu has demonstrated extraordinary and compelling reasons for

compassionate release and asks this Honorable Court to reduce his sentence to time served and/or

add a period of home confinement as a condition of supervised release.


                                               Respectfully submitted,

                                               GUIRGUIS LAW, PA

                                               /s/ Nardine Mary Guirguis
                                               Nardine Mary Guirguis
                                               PANEL Attorney
                                               434 Fayetteville St., Suite 2140
                                               Raleigh, North Carolina 27601
                                               Telephone: (919) 832-0500
                                               Facsimile: (919) 246-9500
                                               nardine@guirguislaw.com

                                               Designation: CJA Appointed




                                                 13
                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served upon the Assistant Attorney for

the United States electronically at the following address:

                              Rudy Renfer
                              Assistant United States Attorney
                              Rudy.Renfer@usdoj.gov
                              150 Fayetteville Street, Suite 2100
                              Raleigh, North Carolina 27601


       This 1st day July 2020.


                                      GUIRGUIS LAW, PA

                                      /s/ Nardine Mary Guirguis
                                      Nardine Mary Guirguis
                                      PANEL Attorney




                                                14
